           Case 3:18-cv-00022-LPR Document 47 Filed 10/06/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

TERRY GOODWIN                                                                       PLAINTIFF


v.                                Case No. 3:18-cv-00022-LPR


NIBCO INC.                                                                        DEFENDANT

                                            ORDER

         On September 29, 2020 Defendant NIBCO INC. filed a Motion for Protective Order asking

the Court to prevent in-person depositions of NIBCO employees: Jeff Cunningham and Micha

Pankey. (Doc. 43 at 1). The Court conditionally granted that Motion and ordered Plaintiff Terry

Goodwin to respond regarding whether the depositions should be held in-person or by remote

means. (Doc. 45). Mr. Goodwin did so. (Doc. 46). After reviewing NIBCO’s Motion and Mr.

Goodwin’s Response, the Court GRANTS NIBCO’s Motion for Protective Order. (Doc. 43). The

Court directs Mr. Goodwin to take the depositions of Mr. Cunningham and Mr. Pankey by remote

means.

         Federal Rule of Civil Procedure 26(c) governs protective orders. Rule 26(c)(1) says that

the Court may, “for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Further, Rule 26(c)(1)(C) allows the

Court to “prescrib[e] a discovery method other than the one selected by the party seeking

discovery.” Here, NIBCO has shown good cause for its request for a protective order by explaining

the numerous health and safety risks posed by the travel and social interaction that would be

necessary for the in-person depositions of Mr. Cunningham and Mr. Pankey. Pursuant to Rule

26(c)(1)(C), the Court prescribes an alternate discovery method and directs the parties to conduct
          Case 3:18-cv-00022-LPR Document 47 Filed 10/06/20 Page 2 of 2




these depositions by means of remote videoconference. The Court cautions again that this Order

pertains only to the depositions of Mr. Cunningham and Mr. Pankey. No other issue is before the

Court and the Court does not imply how it will resolve questions of other depositions, if those

questions arise.

       IT IS SO ORDERED this 6th day of October 2020.



                                                       _______________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE




                                              2
